t c memo united_states tax_court harry james inman petitioner v commissioner of internal revenue respondent docket no 13390-99l filed date harry james inman pro_se edwina l charlemagne for respondent memorandum findings_of_fact and opinion colvin judge respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined that a levy on petitioner’s wages was appropriate to satisfy petitioner's outstanding liabilities for federal income taxes additions to - - tax interest and fees on date those amounts were as follows unpaid unpaid additions to tax and interest year income_tax sec_6651 sec_6651 a interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure respondent also assessed dollar_figure for a lien fee for we must decide the following issues whether petitioner is entitled to relief under sec_6320 we hold that he is not whether petitioner is liable for the amounts determined by respondent including additions to tax and interest for the years and we hold that he is whether respondent may proceed with levy action we hold that respondent may section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact petitioner lived in greensboro north carolina when he filed the petition in this case petitioner is a civilian employee of the defense department at camp lejeune he works full time as a pipe fitter for about dollar_figure per hour petitioner filed his income_tax returns for on date for on date for on date for on date and for on date he timely filed his tax_return respondent issued a notice_of_federal_tax_lien on date for and relating to income_tax liabilities that petitioner reported on his return less withholding credits and other_payments and including additions to tax for failure to timely file returns and pay tax_lien fees and interest respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing which petitioner received on date see sec_6330 and sec_6331 petitioner filed a request for a hearing in it he stated that every time i talk to someone i get a different set of figures and that no ' petitioner refused before and at trial to stipulate facts not fairly in dispute as required by rule including whether copies of income_tax returns with his name and signature for and were his thus the court ordered that respondent’s proposed factual stipulations were deemed established q4e- one had explained how he could owe the amounts sought by respondent at that hearing petitioner did not otherwise contest the underlying tax_liability or accept any of the payment options proposed by respondent respondent determined that petitioner’s wages should be levied in a notice_of_determination concerning collection actions under sec_6330 sent on date in response petitioner filed the petition in this case opinion a the notice of lien petitioner contends that he is entitled to relief under sec_6320 from the notice of lien we disagree sec_6320 was first effective date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 thus sec_6320 does not apply to the notice_of_federal_tax_lien issued on date b underlying tax_liability respondent did not send a notice_of_deficiency to petitioner for or but respondent did send a notice_of_deficiency for respondent does not contend that petitioner may not raise issues relating to in this case in part because it is not clear whether petitioner received that notice_of_deficiency thus petitioner may challenge the - - underlying liability for all of those years see sec_6330 b taxpayer may challenge amount of underlying tax_liability if taxpayer did not receive notice_of_deficiency for period 116_tc_60 however petitioner has done so only in the most minimal way alleging that he does not understand how he can owe so much but without offering any credible_evidence or challenging that he is liable for the amounts he reported late c the levy action we have jurisdiction to review respondent’s determination to proceed with the levy action on an abuse_of_discretion basis see sec_6330 114_tc_176 h conf rept pincite 1998_3_cb_755 petitioner contends that he cannot pay the taxes that are due but he is willing to forgo income_tax refunds to which he may be entitled for the current and future years he testified that he had offered to pay respondent dollar_figure per month but he did not show why that amount would be appropriate he offered no credible_evidence showing that respondent’s determination was an abuse_of_discretion thus we conclude that petitioner is not entitled to relief decision will be entered for respondent
